DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/471,543
This Office Action is responsive to the amended claims of February 18, 2022.
Claims 2, 9-12, 15, 17-18, 26-32, and 37 have been examined on the merits.  Claims 2 and 31-32 are currently amended.  Claims 9-12, 15, 17-18, 26-29, and 37 are previously presented.  Claim 30 is original.
Priority
Applicants identify the instant application, Serial #:  16/471,543, filed 06/19/2019, as a national stage entry of PCT/US2017/066340, International Filing Date: 12/14/2017, which claims priority from the following U.S. Provisional Applications:  62/436,959, filed 12/20/2016; and from 62/511,223, filed 05/25/2017.
The effective filing date is May 25, 2017, as the U.S. Provisional 62/511,223 supports the instant claims verbatim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022, was filed after the mailing date of the Non Final Office Action on 08/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of February 18, 2022.
The Examiner has reviewed the claim amendments and Reply of 02/18/2022.
Applicants filed an Oath/Declaration on March 21, 2022.  Therefore, the objection for lack of Oath/Declaration (see paragraph 8 in previous Office Action) is withdrawn.
Applicants revised claims 31-32 to -- NPI-NH -- therefore the objection against claims 31-32 (see paragraph 10 in previous Office Action) is rendered moot.
Applicants’ claim amendments and Remarks of 02/18/2022 warrant the immediate withdrawal of the obviousness rejection (see paragraphs 11-14 of the previous Office Action) made in the previous Office Action.
Applicants’ Remarks of 02/18/2022 persuasively argue against maintenance of the obviousness rejection.  For example, when given 34 mg of pimavanserin (Nuplazid), Applicants surprisingly discovered a 4.43 point improvement in psychosis at day 43 for patients having a baseline NPI-NH psychosis score of 12 or greater (compared to the 0.42 improvement in patients having a baseline NPI-NH psychosis score of less than 12) (see Example 1 pages 29-36 of Specification).  These results represent a significant (p<0.05) treatment difference of 4.43 points on the psychosis subscale (Domain A and B) of the NPI-NH.  Moreover, that same 34 mg of pimavanserin also surprisingly demonstrated a 4.41 point improvement in psychosis at day 43 for patients having a baseline NPI-NH agitation/aggression score of 6 or greater (compared to 0.42 improvement in patients with baseline NPI-NH agitation/aggression score of less than 6).  These results represent a significant (p<0.05) treatment difference of 4.41 points on the agitation/aggression subscale (Domain C) of the NPI-NH.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 2, 9-12, 15, 17-18, 26-32, and 37 are allowable as written.
The combination of references WEINER (as evidenced by PIMAVANSERIN), in view of WOOD, ALZHEIMER, KENNEDY, and MMSE used to be considered obviousness combination of references against the instant claims (see previous Office Action for reference citations and for the obviousness rejection).
However, Applicants’ persuasive Remarks and claim amendments of 02/18/2022 have rendered moot this obviousness rejection for the reasons specified in paragraph 12, above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625